Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14, and 21 recite that each attribute value is compared to a threshold, and determining not to assign the first asset to the first candidate location based on the comparison, contradicting the requirement of the independent claims to assign the first asset to the first candidate location, leaving the scope of the claim indefinite, i.e. the first asset cannot be both assigned to the first location and not assigned to the first location.  Further, as there is no apparent definite interpretation of this feature, these claims are not addressed in view of the prior art.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed in the above 112(b) rejections, the claim limitations contradict the independent claim limitations by requiring that the first asset is not assigned to the candidate location when the independent claim requires that it is.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161295 A1 (hereinafter Heil) in view of “Occlusion-Based Snow Accumulation Simulation” by David Foldes, et al. (hereinafter Foldes).
Regarding claim 1, the limitations “A method of assigning virtual assets, the method comprising: receiving a virtual environment having a first candidate location, wherein the first candidate location includes a first attribute; simulating the virtual environment over a first duration; recording, based on simulating over the first duration, a first set of attribute values … receiving … a first asset … determining … to assign the first asset to the first candidate location” are taught by Heil (Heil describes a system for generating a graphical virtual environment using a simulation engine and a plurality of scientific models, e.g. paragraphs 17-47, including attribute values for different candidate locations throughout the virtual environment, e.g. paragraphs 18-20, which are determined by iteratively applying the plurality of scientific models until stability is reached, e.g. paragraphs 26-30, where the simulation is advanced in fixed time interval steps, i.e. durations, e.g. paragraphs 39-45.  The resulting attributes are used to determine virtual objects, i.e. assets, to place in the virtual environment, e.g. paragraphs 21-25, and further, the resulting attributes from simulation could also result in removing virtual objects, e.g. paragraph 40 describes an example simulation to predict the effect of a drought or forest fire, which would result in destruction and removal of virtual plant and animal life in the virtual environment.)
The limitations “the first set of attribute values including: a first attribute value describing the first attribute at the first candidate location at a first time during the first duration; and the second attribute value describing the first attribute at the first candidate location at a second time during the first duration; determining, based on the first set of attribute values, a first aggregate attribute value describing the first attribute at the first candidate location over the first duration; receiving a first attribute range for a first asset; detecting that the first aggregate value is within the first attribute range; and determining, based on the detecting, to assign the first asset to the first candidate location” is not explicitly taught by Heil (Heil, e.g. paragraph 28, teaches combining models is advantageous, such as a climate model, a snowfall model, and influencing the temperature based on the reflection of sunlight from accumulated snow.  Further, while Heil does describe determining attribute values at a series of time interval steps at each candidate location, e.g. paragraph 19 indicates attribute values stored in a 3D array having longitude, latitude, and time dimensions, which are used to define the virtual objects in the virtual environment, e.g. paragraphs 21-25, and that an input filter to a scientific model may perform aggregation, e.g. paragraph 20, Heil does not explicitly teach aggregating an attribute value over a time interval step to be compared to an attribute range for a virtual object to determine whether to assign the virtual object to a candidate location.)  However, this limitation is taught by Foldes (Foldes describes a system for simulating snow melting based on skylight occlusion, e.g. abstract, section 3, where at each vertex of the mesh, i.e. candidate locations, the accumulated skylight luminance value is compared to a threshold to determine whether to maintain or reduce the amount of snow at that location, using equation 1, which compares the accumulated luminance value to a threshold, i.e. an attribute range.  Foldes indicates in section 3.2 that skylight values are averaged from samples over a one day period, i.e. a simulation time interval step of one day, where 10 samples from the sun’s trajectory was found to be sufficient, e.g. section 4.  Finally, Foldes, section 5, suggests the system should be integrated with other scientific models for falling snow simulation, wind, erosion, and infrared transfer, analogous to Heil’s combination of climate and snowfall models.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heil’s scientific simulation virtual environment modeling system to use Foldes’ occlusion based snow melting model for controlling snow melting in combination with the other scientific models as suggested by Heil, i.e. Heil suggests in paragraph 28 that a climate model and snowfall model can interact with each other, to determine interrelated effects such reflection of sunlight on snow influencing the temperature.  In the combined system, Heil’s snowfall model could be used to control accumulation of snow based on climate conditions, i.e. corresponding to Foldes’ scientific model for simulating snowfall, and Foldes’ occlusion based snow melting model would determine whether to maintain or reduce the amount of snow at each location by comparing the accumulated sunlight value for that time interval step to the attribute range defined by the threshold using equation 1.
Regarding claim 2, the limitations “wherein the virtual environment includes a second candidate location; the first set of attribute values further includes: a third attribute value describing the first attribute at the second candidate location at the first time during the first duration; and a fourth attribute value describing the first attribute at the second candidate location at the second time during the first duration; and the method further comprises: determining, based on the third attribute value and the fourth attribute value a second aggregate attribute value describing the first attribute at the second candidate location over the first duration; receiving a second attribute range for a second asset; and determining based on the second attribute range and the second aggregate value, not to assign the second asset to the second candidate location” is taught by Heil in view of Foldes (As discussed in the claim 1 rejection above, Heil’s system determines attribute values for a plurality of locations by performing simulation using time interval steps, i.e. first and second candidate locations having simulated attribute values for different times over a duration of time, where virtual objects may be placed (or not) based on the attribute values at the locations according to the scientific models.  Further, when modified to use Foldes’ occlusion based snow melting model, snow melting at the candidate locations in Heil’s system at each time step would be determined using Foldes’ equation 1 based on the accumulated skylight luminance value at the given location and the attribute range defined by the threshold, i.e. first and second aggregate values for first and second candidate locations are compared to an attribute range defined by the threshold to determine whether snow is maintained or removed.  In some instances this could include a first location where snow is maintained based on the accumulated skylight luminance at the first location and a second location where snow is melted away based on the accumulated skylight luminance at the second location, e.g. as in figure 6 of Foldes, some locations will maintain snow, and some will not.)
Regarding claim 3, the limitations “simulating the virtual environment over a second duration; recording based on the simulating over the second duration, a second set of attribute values, the second set of attribute values including: a fifth attribute value describing the first attribute at the first candidate location at a third time during the second duration; a sixth attribute value describing the first attribute at the first candidate location at a fourth time during the second duration; a seventh attribute value describing the first attribute at the second candidate location at the third time during the second duration; an eighth attribute value describing the first attribute at the second candidate location at the fourth time during the second duration; determining, based on the fifth attribute value and the sixth attribute value a third aggregate attribute value describing the first attribute at the first candidate location over the second duration; determining, based on the seventh attribute value and the eighth attribute value a fourth aggregate attribute value describing the first attribute at the second candidate location over the second duration, determining, based on the first attribute range and the third aggregate attribute value, to not assign the first asset to the first candidate location during the second duration” are taught by Heil in view of Foldes (As discussed in the claim 1 rejection above, Heil, e.g. paragraphs 19, 39-45, teaches that the system determines attribute values for a plurality of locations by performing simulation using time interval steps, i.e. a first duration at time t, a second duration at time n, and a third duration at time m, as in the example of paragraph 45, where each time interval step could cover a 24 hour day as taught by Foldes, section 3.  That is, as discussed in the claim 1 and 2 rejections above, first and second aggregate values for first and second candidate locations are compared to an attribute range defined by the threshold to determine whether snow is maintained or removed over a first time interval step, and further, for later time interval steps, i.e. a second duration, the claimed third and fourth aggregate values for the claimed first and second candidate locations are determined and compared to the attribute range defined by the threshold to determine whether snow is maintained, or removed for the later time interval steps.  As noted in the claim 2 rejection, in some instances this could include a first location where snow is maintained based on the accumulated skylight luminance at the first location over the first time interval step, and further, as in Foldes’ example of figure 8, at a later time interval step the snow at the first location could be entirely melted, i.e. not assigned.)
The limitation “determining, based on the second attribute range and the fourth aggregate attribute value, to assign the second asset to the second candidate location during the second duration” is taught by Heil in view of Foldes (As noted in the claim 2 rejection above, first and second aggregate values for first and second candidate locations are compared to an attribute range defined by the threshold to determine whether snow is maintained or removed.  In some instances this could include a second location where snow is melted away based on the accumulated skylight luminance at the second location during a first time interval step.  Further, as noted in the claim 1 rejection above, the combined system, Heil’s snowfall model could be used to control accumulation of snow based on climate conditions, i.e. corresponding to Foldes’ scientific model for simulating snowfall, and Foldes’ occlusion based snow melting model would determine whether to maintain or reduce the amount of snow at each location by comparing the accumulated sunlight value for that time interval step to the attribute range defined by the threshold using equation 1.  That is, during a second time interval step at the second location where snow is melted based on the accumulated skylight luminance during the first time interval step, Heil’s snowfall model could determine that snow accumulates based on the climate conditions during the second time interval step, and Foldes’ snow melting model could determine that the accumulated snow is maintained during the second time interval step, e.g. during heavy snowfall conditions at the second location snow would accumulate faster than sunlight would melt it, such that the fourth aggregate value for the second location during the second duration being compared to the attribute range defined by the threshold of Foldes’ equation 1 would determine that the virtual snow object is maintained/assigned during the second duration.)
Regarding claims 8 and 15 , the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, with Heil, e.g. paragraphs 48-51, teaching that the system may be implemented using a processor executing a stored program.
Regarding claims 9 and 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claims 10 and 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161295 A1 (hereinafter Heil) in view of “Occlusion-Based Snow Accumulation Simulation” by David Foldes, et al. (hereinafter Foldes) as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Application Publication 2006/0149516 A1 (hereinafter Bond).
Regarding claim 4, the limitations “determining, based on the first aggregate attribute value and the third aggregate attribute value, a first interpolated attribute value describing the first attribute and the first candidate location over a third duration; determining, based on the second aggregate attribute value and the fourth aggregate attribute value, a second interpolated attribute value describing the first attribute at the second candidate location over the third duration; determining, based on the first attribute range and the first interpolated attribute value, not to assign the first asset to the first candidate location during the third duration; and determining, based on the second attribute range and the second interpolated attribute value, to assign the second asset to the second candidate location during the third duration” is partially taught by Heil in view of Foldes (Heil, e.g. paragraphs 25, 39-45, teaches that the virtual environment is simulated over time interval steps, including reflecting changes over time based on gameplay.  Heil additionally teaches that the scientific data can be filtered using interpolation in order to generate the appropriate input or output data, e.g. paragraph 20.  Finally, as noted in the claim 1 rejection above, the combined system, Heil’s snowfall model could be used to control accumulation of snow based on climate conditions, i.e. corresponding to Foldes’ scientific model for simulating snowfall, and Foldes’ occlusion based snow melting model would determine whether to maintain or reduce the amount of snow at each location by comparing the accumulated sunlight value for that time interval step to the attribute range defined by the threshold using equation 1.  Heil and Foldes do not explicitly teach interpolating the accumulated sunlight values between two time interval steps for comparison to the attribute range defined by the threshold using equation 1 for the purpose to determining whether to maintain or remove snow at a given candidate location at a time interval step between said two time interval steps, per se.)  However, this limitation is suggested by Bond (Bond, e.g. paragraphs 57-67, 102-116, describes a system for simulating physics for a virtual 3D environment, where the simulation is run with a time interval step twice as large as the rendering time interval in order to reduce the delays caused by processing time spent on the physics simulation, and interpolation is performed on the physics simulation attributes for rendering frames at times inbetween simulation time steps.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heil’s scientific simulation virtual environment modeling system, using Foldes’ occlusion based snow melting model for controlling snow melting, to use Bond’s asynchronous simulation interpolation technique in order to allow the scientific simulation to use larger time interval steps relative to a rendering frame time step in order to avoid delays caused by processing time spent on physics simulation as taught by Bond.  In the combined system, when Heil’s system generates the graphical virtual environment for a given time interval, e.g. paragraphs 21-22, the attribute data for the given time interval may be interpolated based on two adjacent time intervals as taught by Bond, e.g. paragraphs 109-110, and further, when interpolation is applied to Foldes’ occlusion based snow melting model, the accumulated sunlight for the adjacent time intervals a given location would be interpolated as taught by Bond, and compared to the threshold using Foldes’ equation 1 to determine whether snow at the given location is maintained or reduced.  As discussed in the claim 3 rejection above, this could include both the claimed removal of the first asset at the first location, i.e. melting, as well as assigning at the second location, i.e. accumulating faster than a melting rate.
Regarding claims 11 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0161295 A1 (hereinafter Heil) in view of “Occlusion-Based Snow Accumulation Simulation” by David Foldes, et al. (hereinafter Foldes) as applied to claims 1, 8, and 15 above, and further in view of “Competition and evolution in virtual plant communities: a new modeling approach” by Stefan Bornhofen, et al. (hereinafter Bornhofen) in view of “Modelling the Light Environment of Virtual Crop Canopies” by M. Chelle, et al. (hereinafter Chelle).
Regarding claim 5, the limitations “receiving a second attribute range for a second asset; simulating the virtual environment over a second duration, recording, based on the simulating over the second duration, a second set of attribute values, the second set of attribute values including: a third attribute value describing the first attribute at the first candidate location at a third time during the second duration; a fourth attribute value describing the first attribute at the first candidate location at a fourth time during the second duration; determining, based on the third attribute value and the fourth attribute value, a second aggregate attribute value describing the first attribute at the first candidate location over the second duration; detecting that the second aggregate attribute value is out of the first attribute range and … determining, based on the detecting that the second aggregate attribute value is out of the first attribute range, to not assign the first asset to the first candidate location” is taught by Heil in view of Fordes (As discussed in the claim 3 rejection above, in Heil’s modified system using Fordes’ occlusion based snow melting model to determine whether to maintain or remove snow at a given location, in some instances could include a first location where snow is maintained based on the accumulated skylight luminance at the first location over the first time interval step, and further, as in Foldes’ example of figure 8, at a later time interval step the snow at the first location could be entirely melted, i.e. not assigned.)
The limitation “detecting that the second aggregate value is out of the first attribute range and within the second attribute range; … determining, based on detecting that the second aggregate attribute value is within the second attribute range, to assign the second asset to the first candidate location” is not explicitly taught by Heil in view of Fordes (Heil, e.g. paragraph 18, teaches that different virtual objects could be assigned at different times interval steps based on the attribute values at each location and the scientific model, which could include maintaining virtual snow at a first time interval step based on the attribute threshold range as taught by Fordes, and later assigning a different virtual object such as a plant or animal asset to the same location based on the attribute values for the later time interval step.  However, as noted in the claim 1 rejection above, Heil does not explicitly teach aggregating an attribute value over a time interval step to be compared to an attribute range for a virtual object to determine whether to assign the virtual object to a candidate location, i.e. the claimed assignment of a second object (i.e. an object other than snow) based on a second attribute range to the first location during a second duration.)  However this limitation is taught by Bornhofen in view of Chelle (Bornhofen, e.g. abstract, section 3, describes several scientific models for virtual plant growth, volumetric sunlight reception, and volumetric soil resources.  Bornhofen’s volumetric sunlight reception model, which is a modification of Chelle’s model to use voxels instead of surfaces as described in section 3.1.1, corresponds to an integral of light received over an interval of time in each voxel, i.e. Chelle, pages 78-79 teach that the radiance equation is solved over an interval of space and time.  Further, Bornhofen’s plant growth model, e.g. section 3.2, teaches that a minimum quantity of resources are required for the plant to take root at a given location, e.g. section 3.2.1, which leads to further growth of the plant according to resources in each voxel, e.g. section 3.2.2, and each plant species has different physiological parameters, including a minimum resources threshold defining a resource attribute range necessary for growth/survival of the plant.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heil’s scientific simulation virtual environment modeling system, using Foldes’ occlusion based snow melting model for controlling snow melting, to include Bornhofen’s scientific models for virtual plant growth, volumetric sunlight reception, and volumetric soil resources in order to model the growth of virtual plants, sunlight reception, and soil resources in combination with the other scientific models as suggested by Heil.  In the combined system, as discussed in the claim 1 rejection above, Heil’s snowfall model could be used with Foldes’ occlusion based snow melting model, along with Bornhofen’s models, and further, Bornhofen’s volumetric sunlight reception model would allow Foldes’ occlusion based snow melting model to account for the occlusion caused by the virtual plants.  Finally, in the combined system, during a first time interval step at a first location, virtual snow could be assigned based on the snowfall model and snow melting models as noted above, and during the second time interval step at the first location, a virtual plant could be assigned based on the virtual plant model and the comparison of the accumulated sunlight in the voxel at the first location to an attribute range defined by the minimum resource threshold for a virtual plant species using Bornhofen’s models.
Regarding claim 6, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above, i.e. Bornhofen’s plant life model includes growing new plant modules out from older plant modules based on comparing the resources in each voxel to the threshold, e.g. section 3.2.1 leading to growth over time as in figure 15.  That is, the first candidate location could be the tip of a first shoot module, and Bornhofen’s plant growth model would compare the light intensity of the corresponding voxel to the species minimum resource threshold to determine whether to apply the growth rule, thereby assigning a new plant module to the first location based on the comparison of the aggregate attribute value to the attribute range.
Regarding claims 12 and 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claims 13 and 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619